PER CURIAM:
By notice of appeal dated February 12, 2005, Willie James Miller seeks to appeal a sentence imposed upon him by a criminal judgment entered on July 28, 2003. In criminal cases, the defendant must file his notice of appeal within ten days of the entry of judgment. Fed. R.App. P. 4(b)(1)(A). That appeal period may be extended for a maximum of thirty days upon a showing of good cause or excusable neglect. Fed. R.App. P. 4(b)(4). The time periods established by Rule 4 are “mandatory and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978). Because Miller failed to file a timely notice of appeal or to obtain an extension of the appeal period, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.